EXHIBIT 10.1



TRANSITION AND RETIREMENT AGREEMENT
THIS TRANSITION AND RETIREMENT AGREEMENT (this “Agreement”) is entered into on
January 21, 2019 (the “Effective Date”), by and between Itron, Inc., a
Washington corporation (the “Company”), and Philip C. Mezey (“Executive”).  The
Company and Executive may be referred to herein individually as a “Party” and
collectively as the “Parties.”
WITNESSETH:
WHEREAS, the Executive advised the Company of his intention to retire as the
President and Chief Executive Officer of the Company, and the  Company and
Executive have mutually agreed that Executive will do so on the basis provided
in this Agreement;
WHEREAS, the Company intends to engage in a formal search process in order to
select a new individual to serve in the role of Chief Executive Officer of the
Company (the “New CEO”);
WHEREAS, in order to ensure a smooth transition of the Chief Executive Officer
role from Executive to the New CEO, the Company and Executive have mutually
agreed that Executive will continue to provide services to the Company in
accordance with the terms and conditions of this Agreement during the period
commencing on the Effective Date and ending on the earlier of (i) December 31,
2019 or (ii) the termination of Executive’s service in accordance with this
Agreement; and
WHEREAS, the Company will provide Executive with the payments and benefits set
forth in this Agreement as consideration for his ongoing service to the Company
following the Effective Date.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
1.          Transitional Service as President and Chief Executive Officer.
(a)          Except as otherwise set forth in Section 2 of this Agreement,
during the period commencing on the Effective Date and ending on the earlier of
(i) the date on which the New CEO commences service as the Chief Executive
Officer of the Company and (ii) August 31, 2019 (as applicable, the “Transition
Period”), Executive will continue to (A) serve as the President and Chief
Executive Officer of the Company; (B) receive the same annualized base salary as
he received immediately prior to the Effective Date; (C) vest in his outstanding
equity awards relating to the common stock of the Company in accordance with the
terms thereof; and (D) be eligible to participate in the same Company health,
welfare, retirement and other employee benefit plans and programs in which he
was eligible to participate immediately prior to the Effective Date in
accordance with the terms thereof as in effect from time to time.
(b)          Notwithstanding anything set forth in Section 1(a) to the contrary
and except as otherwise set forth in Section 2 of this Agreement:
1



--------------------------------------------------------------------------------



(i)          if the New CEO commences service as the Chief Executive Officer of
the Company prior to August 31, 2019, Executive shall remain employed as a
non-executive officer employee of the Company through August 31, 2019, the
Transition Period shall be deemed to continue through August 31, 2019 and during
such employment Executive shall (A) transition all duties and responsibilities
to the New CEO; (B) provide assistance as may be requested by the New CEO; and
(C) perform any duties or responsibilities as reasonably requested by the Board
of Directors of the Company (the “Board”) (the “Post-CEO Services”); and
(ii)          if the New CEO has not commenced service as the Chief Executive
Officer of the Company as of August 31, 2019, the Company may extend the
Transition Period until the earlier of (A) the date on which the New CEO
commences service as the Chief Executive Officer of the Company and (B) December
31, 2019.
In each case, Executive shall be eligible to receive the same compensation and
benefits as are set forth in clauses (B), (C) and (D) of Section 1(a) during the
applicable period of employment set forth in this Section 1(b).
2.          Termination of Employment.
(a)          Executive’s employment with the Company, including his role as the
President and Chief Executive Officer of the Company, and the compensation and
benefits set forth in Section 1, will terminate upon the earliest to occur of
(i) the expiration of the Transition Period, (ii) the termination of Executive’s
employment by the Company for Cause (as defined below), (iii) the date that is
thirty (30) days following the date on which Executive provides the Company with
written notice of his voluntary termination of employment or (iv) the date of
Executive’s death (as applicable, the “Date of Termination”).
(b)          Executive hereby resigns all positions he has held as an officer
and director of the Company and its subsidiaries and affiliates (collectively,
the “Affiliated Group”) effective as of the Date of Termination, and will
promptly execute such documents and take such actions as may be requested by the
Company to further effectuate or memorialize the resignation from such
positions. Notwithstanding the foregoing, Executive hereby resigns as a member
of the Board effective as of the date on which he is no longer serving as
President and Chief Executive Officer of the Company.
(c)          For purposes of this Agreement, “Cause” means (i) the willful and
continued failure by Executive (other than any such failure resulting from (A)
Executive’s incapacity due to physical or mental illness or (B) the Company’s
active or passive obstruction of the performance of the Executive’s duties and
responsibilities) to perform substantially the duties and responsibilities of
Executive’s position with the Company after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed such duties or responsibilities; (ii) the
conviction of Executive by a court of competent jurisdiction for felony criminal
conduct; or (iii) the willful engaging by Executive in fraud or dishonesty which
is demonstrably and materially injurious to the Company or its reputation,
monetarily or otherwise. No act, or failure to act, on Executive’s part shall be
deemed “willful”
2



--------------------------------------------------------------------------------



unless committed, or omitted by Executive in bad faith and without reasonable
belief that Executive’s act or failure to act was in, or not opposed to, the
best interest of the Company.  Notwithstanding the foregoing, prior to
termination of Executive for Cause pursuant to Section 2(c)(i), the Company
shall (1) send written notice to the Executive which sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for the
termination for Cause, and (2) provide Executive with ten (10) days from the
delivery of such notice to cure the alleged basis for the Cause termination, to
the extent curable.
3.          Termination Benefits.
(a)          Upon Executive’s termination of employment with the Company for any
reason, Executive shall be eligible to receive (i) his earned but unpaid base
salary through the Date of Termination in accordance with the Company’s normal
payroll practices; (ii) his accrued but unpaid vacation pay in accordance with
the Company’s normal payment practices; (iii) any business expenses incurred by
Executive prior to the Date of Termination in compliance with the policies and
procedures of the Company; and (iv) his vested deferred compensation balance
under the Company’s Executive Deferred Compensation Plan (the “EDCP”), subject
to the terms and conditions of the EDCP, including any required six (6) month
delay pursuant to Section 409A of the Internal Revenue Code of 1986, as amended.
(b)          If Executive (i) remains employed by the Company through the
expiration of the Transition Period, (ii) timely executes and does not revoke
the Release of Claims set forth on Exhibit A hereto after the Date of
Termination and (iii) continues to comply with all Restrictive Covenants (as
defined below), then the Company will provide Executive with the following:
(A)          A pro-rated annual cash bonus payment for 2019 under the terms and
conditions of the Company’s Executive Management Incentive Plan (the “EMIP”) in
an amount equal to the product of (A) the amount that would have been payable to
Executive based on actual performance had he remained employed for the entirety
of the 2019 calendar year and (B) a fraction, the numerator of which is the
number of days elapsed in 2019 through the expiration of the Transition Period
and the denominator of which is 365, payable at the same time as bonuses are
paid under the EMIP to continuing employees generally;
(B)          Continued vesting of the equity awards set forth on Exhibit B
hereto in accordance with the terms and conditions that apply to the applicable
awards under the respective award agreements governing such equity awards upon a
termination of employment resulting from Executive’s “Retirement” (as defined in
the applicable award agreement) occurring upon the expiration of the Transition
Period; and
(C)          The ability to exercise any stock options relating to shares of the
Company’s common stock granted to Executive that are outstanding and vested as
of the Date of Termination until the earlier of (x) three (3) years following
the Date of Termination and (y) the scheduled expiration date of the applicable
stock option.
(c)          Any amounts payable pursuant to this Agreement shall be subject to
all applicable withholding for taxes.
3



--------------------------------------------------------------------------------



(d)          Neither a Change in Control, as defined by any agreement in effect
between the Company and Executive, nor any other transaction undertaken by the
Company prior to December 31, 2019 shall affect Executive’s rights under this
Agreement.
4.          Consulting Services. If Executive remains employed through the
expiration of the Transition Period, then during the period, if any, beginning
upon the expiration of the Transition Period and ending on the earliest of
(i) December 31, 2019, (ii) the termination of Executive’s service by the
Company for Cause, (iii) the date that is thirty (30) days following the date on
which Executive provides the Company with written notice of his voluntary
termination of service or (iv) the date of Executive’s death (the “Consulting
Period”), Executive shall (A) serve as a non-employee consultant to the Company
with the title of “Senior Advisor” providing the Post-CEO Services and (B)
receive a monthly cash consulting fee of $130,000 in respect of the Post-CEO
Services (pro-rated for any partial month) in addition to all other compensation
and benefits payable to Executive in accordance with this Agreement, payable
within 10 days after the end of each month.  Notwithstanding the foregoing, (x)
it is currently expected that Executive will not be required to provide
full-time services in respect of the Post-CEO Services during the Consulting
Period and (y) unless it is necessary to complete the performance of the
Post-CEO Services, Executive shall not be required to be present in the office
during the Consulting Period.
5.          Statements to the Company and to the Media.  Within two business
days of Executive’s execution and delivery of this Agreement to the Company, the
Company may release, internally and to external media outlets, the press release
attached hereto as Exhibit C.
6.          Return of Property.  Executive shall promptly return the following
to the Company after the Date of Termination: (i) all records, files, memoranda,
correspondence, notebooks, notes, reports, customer lists, drawings, plans and
other documents and the like relating to the business of the Affiliated Group or
containing any trade secrets relating to the Affiliated Group or that Executive
uses, prepares or comes into contact with during the course of his employment
with the Affiliated Group, and (ii) all materials or equipment supplied by the
Company, including but not limited to keys, credit cards, passes, identification
badges, laptop or other computer equipment and mobile devices, and such
materials and equipment shall remain the sole property of the Affiliated Group.
7.          Restrictive Covenants.  Executive acknowledges and agrees that, as a
condition to receiving the payments and benefits set forth in Section 3(b)
hereof, he will comply with the restrictive covenants set forth in this Section
7 (collectively, the “Restrictive Covenants”), which shall supersede in their
entirety the restrictive covenants in effect between Executive and the Company
under Executive’s applicable Stock Option Agreement, Restrictive Stock Unit
Award Agreement, and Performance Restricted Stock Unit Agreement.
(a)          Confidential Information. Executive shall hold in a fiduciary
capacity for the benefit of the Affiliated Group, all secret or confidential
information, knowledge or data relating to the Affiliated Group and its
businesses (including, without limitation, any proprietary and not publicly
available information concerning any processes, methods, trade secrets, research
or secret data, costs, names of users or purchasers of their respective products
or
4



--------------------------------------------------------------------------------



services, business methods, operating procedures or programs or methods of
promotion and sale) that Executive obtains during his employment that is not
public knowledge (other than as a result of Executive’s violation of this
subsection (a)) (“Confidential Information”).  Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after
Executive’s employment, except with the prior written consent of the Company, or
as otherwise required by law or legal process, or as may be required in the
course of Executive performing his duties and responsibilities with the
Affiliated Group; provided, however, that no Company policies or practices,
including the sections addressing confidentiality obligations, are intended to
or shall limit, prevent, impede or interfere in any way with an employee’s
right, without prior notice to the Company, to provide information to the
government, participate in investigations, testify in proceedings regarding the
Company’s past or future conduct, or engage in any activities protected under
whistle blower statutes. Pursuant to the Defend Trade Secrets Act of 2016, an
employee shall not be held criminally, or civilly, liable under any Federal or
State Trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a Federal, State, or local
government official, or an attorney, for the sole purpose of reporting, or
investigating, a violation of law.  Moreover, employees may disclose trade
secrets in a complaint, or other document, filed in a lawsuit, or other
proceeding, if such filing is made under seal.  Finally, an employee who files a
lawsuit alleging retaliation by the Company for reporting a suspected violation
of the law may disclose the trade secret to the attorney of the employee and use
the trade secret in the court proceeding, if the employee files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
(b)          Non-Recruitment of Affiliated Group Employees. Executive
acknowledges that employees are a significant part of the goodwill of the
Affiliated Group, such as, without limitation, their relationships and contacts
with customers and suppliers as well as the training and knowledge they receive
from the Affiliated Group in the course of their employment. Executive shall
not, at any time during the Non-solicitation Period (as defined below), without
the prior written consent of the Company, directly or indirectly, solicit,
recruit, or employ (whether as an employee, officer, agent, consultant or
independent contractor) any person who is or was at any time during the previous
twelve (12) months, an employee, representative, officer or director of any
member of the Affiliated Group. Further, during the Non-solicitation Period,
Executive shall not take any action that could reasonably be expected to have
the effect of directly encouraging or inducing any person to cease their
relationship with any member of the Affiliated Group for any reason. A general
employment advertisement by an entity of which Executive is a part will not
constitute solicitation or recruitment. The “Non-solicitation Period” shall mean
the period from the Date of Termination through the first anniversary of the
Date of Termination.
(c)          Non-Solicitation of Customers.  Executive recognizes and agrees
that the Affiliated Group has provided Confidential Information to Executive and
has an interest in protecting this information from disclosure. Executive
further understands that the goodwill of the Affiliated Group is an interest
worthy of protection. For the protection of these and other interests, during
the Non-solicitation Period, Executive shall not, either directly or indirectly,
use Confidential Information or trade secrets to solicit, induce, encourage, or
attempt to do any of the foregoing with respect to any (A) any customer, client
or business partner  of any member of the Affiliated Group (collectively,
“Customer”), or (B) any person or entity who is or was a
5



--------------------------------------------------------------------------------



Customer at any time during the twelve (12) months before the Date of
Termination Further, during the Non-solicitation Period, Executive shall not,
directly or indirectly, take any action that has, or could reasonably be
expected to have, the effect of encouraging or inducing any Customer to cease
doing business with, or reduce or otherwise interfere with the business which
any Customer has customarily done or contemplates doing with, any member of the
Affiliated Group for any reason.
(d)          Remedies.  Executive acknowledges and agrees that the terms of this
Section 7: (1) are reasonable in geographic and temporal scope, (2) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, customer relationships and confidential
information. Executive further acknowledges and agrees that Executive’s breach
of the provisions of this Section 7 will cause the Affiliated Group irreparable
harm, which cannot be adequately compensated by money damages.  Executive
consents and agrees that the forfeiture of the benefits referenced in Section
3(b) of this Agreement is a reasonable remedy in the event that Executive
commits any breach.  If any of the provisions of this Section 7 are determined
to be wholly or partially unenforceable, Executive hereby agrees that the
provisions of this Section 7 may be reformed so that they are enforceable to the
maximum extent permitted by law. If any of the provisions of this Section 7 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Affiliated
Group’s right to enforce any such covenant in any other jurisdiction.
8.          No Admission.  Nothing herein shall be deemed to constitute an
admission of wrongdoing by Executive or any member of the Affiliated Group. 
Neither this Agreement nor any of its terms may be used as an admission or
introduced as evidence as to any issue of law or fact in any proceeding, suit or
action, other than an action to enforce this Agreement.
9.          Counterparts.  This Agreement may be executed in counterparts, and
each counterpart, when so executed and delivered, shall be deemed to be an
original and both counterparts, taken together, shall constitute one and the
same Agreement.  A faxed or .pdf-ed signature shall operate the same as an
original signature.
10.        Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the Company and any successor organization which shall
succeed to the Company by acquisition, merger, consolidation or operation of
law, or by acquisition of assets of the Company and any assigns.  Executive may
not assign this Agreement, except with respect to the rights provided under
Section 3 of this Agreement, which shall inure to the benefit of Executive’s
heirs, executors and administrators.
11.        Severability; Blue-Penciling.  The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision.  In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the scope
thereof, the Parties hereto agree that said court in making such determination
shall have the power to reduce the scope of such provision to the extent
necessary
6



--------------------------------------------------------------------------------



to make it enforceable, and that this Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.
12.        Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Washington, without regard to any
conflict of law principles thereof that would give rise to the application of
the laws of any other jurisdiction.  Executive hereby waives notice of the
telephonic Board meeting held on January 21, 2019 at 9 AM Pacific Time.
13.        Entire Agreement/No Oral Modifications.  This Agreement constitutes
the entire agreement between Executive and all members of the Affiliated Group
with respect to the subject matter hereof and supersedes all prior negotiations,
representations, arrangements or agreements relating thereto, whether written or
oral.  Executive represents that in executing this Agreement, Executive has not
relied on any representation or statement not set forth herein.  No amendment or
modification of this Agreement shall be valid or binding on the Parties unless
in writing and signed by both Parties.
*        *        *
7



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
above written.
ITRON, INC.
             
By:
/s/ Sarah Hlavinka
 
By:  

/s/ Philip C. Mezey
 
Name:  

Sarah Hlavinka
   
Philip C. Mezey
 
Title:
Senior Vice President, General Counsel and Corporate Secretary
       






--------------------------------------------------------------------------------



EXHIBIT A
General Release of Claims
Philip C. Mezey (“Executive”) hereby enters into and agrees to be bound by this
General Release of Claims (this “Release”).  Executive acknowledges and agrees
that his entry into, and non-revocation of, this Release is a condition to his
receipt of the payments and benefits set forth in Section 3(b) of the Transition
and Retirement Agreement by and between Itron, Inc., a Washington corporation
(the “Company”), and Executive, dated as of January 21, 2019 (the “Transition
Agreement”).
Any capitalized term that is used, but not otherwise defined, in this Release
shall have the meaning assigned to such term in the Transition Agreement.
(a)          Executive hereby releases, discharges and forever acquits the
Affiliated Group and the past, present and future stockholders, members,
partners, directors, managers, employees, agents, attorneys, heirs, legal
representatives, successors and assigns of the foregoing, in their personal and
representative capacities (individually, “Company Party,” and collectively, the
“Company Parties”), from liability for, and hereby waives, any and all claims,
charges, liabilities, causes of action, rights, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, benefits, obligations,
damages, demands or liabilities of every nature, kind and description, in law,
equity or otherwise, whether known or unknown, suspected or unsuspected
(collectively, “Claims”) which Executive or Executive’s heirs, executors,
administrators, spouse, relatives, successors or assigns ever had, now has or
may hereafter claim to have by reason of any matter, cause or thing whatsoever:
(1) arising from the beginning of time through the date upon which Executive
signs this Agreement, including but not limited to, (A) any such Claims relating
in any way to Executive’s employment relationship with the Company or any other
Company Parties, and (B) any such Claims arising under any federal, state, local
or foreign statute or regulation, including, without limitation, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Family and Medical Leave Act of 1993, 42 U.S.C. §§ 1981,
1985(3), and 1986, the Employee Retirement Income Security Act of 1974, the Age
Discrimination In Employment Act (“ADEA”), and any other federal, state, local
or foreign law (statutory, regulatory or otherwise) that may be legally waived
and released; (2) relating to wrongful employment termination; or (3) arising
under or relating to any policy, agreement, understanding or promise, written or
oral, formal or informal, between the Company or any of the other Company
Parties and Executive, including but not limited to, any cash or equity-based
incentive compensation plan, program, agreement or arrangement with any Company
Party; provided, however, that nothing in this Agreement shall release or impair
any rights that cannot be waived under applicable law, rights under Sections 3
and 4 of the Transition Agreement, rights to vested benefits under the Company’s
401(k) plan and group health plan, or any rights to indemnification (the
“Excluded Claims”).
(b)          Executive further acknowledges and agrees that, except with respect
to the Excluded Claims, the Company Parties have fully satisfied any and all
obligations whatsoever owed to him arising out of his employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to him by the Company or any other Company Party.







--------------------------------------------------------------------------------





(c)          Executive acknowledges that (1) the Company and/or its successor
has advised Executive to consult with an attorney of Executive’s own choosing
before signing this Agreement, (2) Executive has been given the opportunity to
seek the advice of counsel, (3) Executive has carefully read and fully
understands all of the provisions of this Agreement, (4) the release of claims
set forth in this Release specifically applies to any rights or claims Executive
may have against the Company Parties pursuant to the ADEA, (5) Executive is
entering into this Agreement knowingly, freely and voluntarily in exchange for
good and valuable consideration to which Executive is not otherwise entitled,
including the payments set forth in Section 3 of the Transition Agreement, and
(6) Executive has the full power, capacity and authority to enter into this
Agreement.
(d)          Executive understands and agrees that Executive has twenty-one (21)
days following the Date of Termination to review this Agreement and its terms
and to reflect upon them and consider whether Executive wants to sign it,
although Executive may sign it sooner.  Executive understands and agrees that
Executive may accept this Agreement by signing and returning it within the
applicable time frame to [NAME], [TITLE], of the Company at [ADDRESS] or by
e-mail at [EMAIL ADDRESS].
(e)          Notwithstanding the initial effectiveness of this Agreement,
Executive may revoke the execution and delivery (and therefore the
effectiveness) of this Agreement within the seven (7) day period beginning on
the date Executive delivers a signed copy of this Release to the Company (such
seven day period being referred to herein as the “Release Revocation Period”).
To be effective, such revocation must be in writing signed by Executive and must
be delivered to the Company before 11:59 p.m., Pacific Standard time, on the
last day of the Release Revocation Period.
IN WITNESS WHEREOF, Executive has signed this Release as of the date set forth
below.


___________________________
Philip C. Mezey
Date:_______________________







--------------------------------------------------------------------------------



EXHIBIT B
Continued Vesting Awards
Type of Award
Grant Date
Number of Shares Originally Granted (1)
Exercise Price
Stock Options
February 23, 2017
36,322
$65.55
Restricted Stock Units
February 23, 2017
12,204
N/A
Performance Restricted Stock Units (2)
February 23, 2017
24,408
N/A
Stock Options
February 22, 2018
36,208
$69.30
Restricted Stock Units
February 22, 2018
12,987
N/A
Performance Restricted Stock Units (2)
February 22, 2018
25,974
N/A



(1)  Executive will continue to vest in the number of shares that are unvested
as of the Date of Termination in accordance with Section 3(b)(ii) of the
Transition and Retirement Agreement to which this Exhibit B is attached.


(2)  The amount shown in the “Number of Shares Granted” column represents the
number of Performance Restricted Stock Units that would vest upon achievement of
the applicable performance goals at the target level.  The actual number of
Performance Restricted Stock Units that may vest will be based upon the actual
level of achievement of the applicable performance goals, which may differ from
the target amount listed in the “Number of Shares Granted” column.

















--------------------------------------------------------------------------------



EXHIBIT C
Press Release


Itron Initiates Leadership Succession


LIBERTY LAKE, Wash., January 22, 2019 – Itron, Inc. (NASDAQ: ITRI) (“Itron” or
the “Company”), which is innovating the way utilities and cities manage energy
and water, today announced that Philip Mezey, the Company’s President and Chief
Executive Officer and a member of the Board of Directors, has informed the Board
of his intention to retire from his positions. By mutual agreement with the
Board, Mr. Mezey will continue to lead the Company as President and Chief
Executive Officer and serve as a member of its Board until August 31, 2019, or
until a successor is appointed. Upon the appointment of a successor, Mr. Mezey
will remain with the Company as an advisor through December 31, 2019, to help
facilitate a seamless transition. The Board has commenced a search process to
identify the Company’s next CEO and will evaluate both internal and external
candidates. The process is being led by a newly formed CEO Search Committee of
the Board, which will engage a nationally-recognized executive search firm to
assist in the process.


Mr. Mezey has been a member of the Itron team since 2003, following Itron’s
acquisition of Silicon Energy, where Mr. Mezey began serving in 2000. He was
appointed CEO in January 2013. Over the course of his tenure as CEO, Itron has
strengthened its position as a leading provider of technology and services
solutions to utilities and cities globally, accelerated its pace of innovation
and streamlined its operations footprint and efficiency.


Mr. Mezey said, “It’s been a tremendous honor to have been part of the Itron
family for the past 18 years and to have led the Company over the last six years
on a journey to an improved strategic, operational and financial position. Itron
has grown from being a leader in Automated Meter Reading to an innovator in
Advanced Metering Infrastructure, Distribution Automation, Street lighting, and
emerging IoT sensing. With the recent acquisition of Silver Spring Networks, we
have strengthened our position in wireless networking and distributed energy
management and are well positioned to continue to drive long-term value for our
customers, partners, employees and shareholders. With the strategy, plan and
team firmly in place, and with the majority of our operational improvement
initiatives behind us, I felt that now was the right time for me pass the baton
to the next leader, who will continue to improve on what we have built.”


Lynda Ziegler, chairman of the Board of Directors, said, “Under Philip’s
leadership, Itron has become an industry leader with 8,000 customers worldwide
and 190 million smart communicating devices deployed globally. On behalf of the
Board, the management team and our 8,000 employees, we thank Philip for his
dedication and leadership over nearly 18 years of service to Itron, including as
President and CEO for the past six years. Leadership succession is one of the
most important functions for any Board, and we are moving into a new phase of a
deliberate and thoughtful process to identify the next CEO of Itron. We
appreciate Philip’s continuing leadership as we work to select a successor to
advance our transformation, support our innovative culture and continue
delivering value to customers and shareholders.”









--------------------------------------------------------------------------------



About Itron


Itron enables utilities and cities to safely, securely and reliably deliver
critical infrastructure services to communities in more than 100 countries. Our
portfolio of smart networks, software, services, meters and sensors helps our
customers better manage electricity, gas and water resources for the people they
serve. By working with our customers to ensure their success, we help improve
the quality of life, ensure the safety and promote the well-being of millions of
people around the globe. Itron is dedicated to creating a more resourceful
world. Join us: www.itron.com.


Itron® is a registered trademark of Itron, Inc. All third-party trademarks are
property of their respective owners and any usage herein does not suggest or
imply any relationship between Itron and the third party unless expressly
stated.


Forward-Looking Statements
This release contains forward-looking statements within in the meaning of the
Private Securities Litigation Reform Act of 1995. These statements relate to our
expectations about revenues, operations, financial performance, earnings,
earnings per share and cash flows. Although we believe the estimates and
assumptions upon which these forward-looking statements are based are
reasonable, any of these estimates or assumptions could prove to be inaccurate
and the forward-looking statements based on these estimates and assumptions
could be incorrect. Our operations involve risks and uncertainties, many of
which are outside our control, and any one of which, or a combination of which,
could materially affect our results of operations and whether the
forward-looking statements ultimately prove to be correct. Actual results and
trends in the future may differ materially from those suggested or implied by
the forward-looking statements depending on a variety of factors. Some of the
factors that we believe could affect our results include our ability
successfully to execute our leadership transition plan, our ability to achieve
estimated cost savings, the rate and timing of customer demand for our products,
supply chain disruptions, tariffs, rescheduling of current customer orders,
changes in estimated liabilities for product warranties, adverse impacts of
litigation, changes in laws and regulations, our dependence on new product
development and intellectual property, future acquisitions, changes in estimates
for stock-based and bonus compensation, increasing volatility in foreign
exchange rates, international business risks and other factors that are more
fully described in our Annual Report on Form 10-K for the year ended December
31, 2017 and other reports on file with the Securities and Exchange Commission.
Itron undertakes no obligation to update or revise any information in this press
release.




Itron, Inc.
Kenneth P. Gianella, 669-770-4643
Vice President, Investor Relations







